DETAILED ACTION
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract 
2.	The amended abstract of the disclosure is accepted.

Claim Objections
Claim(s) 1, 4, 6, 9, 10, and 12 is/are objected to because of the following informalities:    
With regards to claim(s) 1: in line 17, “processing circuit is able to at least one of”, was recited perhaps - - processing circuit is [[able]]configured to at least one of - - was meant.
With regards to claim(s) 4: in line 2, “the first pair of points”, was recited perhaps - - the first pair of excitation points - - was meant.
With regards to claim(s) 6: in line 5, “the third pair of points”, was recited perhaps - - the third pair of excitation points - - was meant.
With regards to claim(s) 6: in line 8, “the fourth pair of points”, was recited perhaps - - the fourth pair of excitation points - - was meant.
With regards to claim(s) 9: in line 6, “able to be different from”, was recited perhaps - - 
With regards to claim(s) 9: in line 13, “able to be different from”, was recited perhaps - - 
With regards to claim(s) 10: in line 4, “being able to excite”, was recited perhaps - - 
With regards to claim(s) 10: in line 1, “points are able to excite”, was recited perhaps - - points are exciting - - was meant.
With regards to claim(s) 12: in line 8, “being able to be different”, was recited perhaps - - being 
With regards to claim(s) 12: in line 13, “being able to be different”, was recited perhaps - - being .
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-12 would be allowable if rewritten to overcome all objections pointed above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art fails to teach or suggest a/an elementary antenna requiring:
a plurality of pairs of excitation points arranged in at least one first quadruplet of excitation points, each excitation point of the quadruplet of excitation points being distant from the first straight line and from the second straight line, the pairs comprising (i) a first pair of excitation points (1+, 1-) that are placed substantially symmetrically about said first straight line and (ii) a second pair of excitation points (2+, 2) that are placed substantially symmetrically about said second straight line, in combination with the other limitations of the claim.
With regards to claim(s) 2-12, it/they would be allowable in virtue of dependency.
	
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objections of claim(s) 1, 4, 6, 9, 10, and 12 above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aboush US 20140097990 A1 see fig 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844